DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicants remarks and amended claims filed on April 22, 2022 is acknowledged. Claims 1-40 are pending in this application. Claims 6-7, 30, 33, and 37-38 have been amended.  

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on April 22, 2022 is acknowledged. A signed copy is attached to this office action. 

Withdrawn Objections/Rejections
Double Patenting
The rejection of claims 1-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,098,845 has been withdrawn in view of Applicants filing of a terminal disclaimer. 
The rejection of claims 1-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,292,935 has been withdrawn in view of Applicants filing of a terminal disclaimer. 
The rejection of claims 1-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,688,058 has been withdrawn in view of Applicants filing of a terminal disclaimer. 
The rejection of claims 1-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,973,769 has been withdrawn in view of Applicants filing of a terminal disclaimer. 
The rejection of claims 1-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,987,313 has been withdrawn in view of Applicants filing of a terminal disclaimer. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Hsu et al. (US 2012/0177731) which was applied in the parent application, 15/092,086 and discloses a multiparticulate controlled release oral solid dosage form of levodopa comprising:
i. a controlled release component comprising a mixture of levodopa, a decarboxylace inhibitor, and rate controlling excipient; 
ii. a carboxylic acid component; and 
iii. an immediate release component comprising a mixture of levodopa and a decarboxylase inhibitor (abstract). 
Levodopa is used to treat Parkinson’s disease and is considered the “gold standard” treatment (paragraph 0003), thereby meeting the limitation of claim 23. 
The formulation can further comprise excipients such as surfactants, lipophilic vehicles, and hydrophilic vehicles (paragraph 0059), plasticizers, lubricants, and disintegrant (paragraph 0061). 
The rate controlling excipient may be an enteric polymer or a mixture of more than one type of enteric polymers (paragraph 0052). In a preferred embodiment, the controlled release component comprises a core of levodopa and decarboxylase inhibitor coated with one or more enteric polymers (paragraph 0054).  The rate controlling excipients include ethyl cellulose and Eudragit (a methacrylic acid polymer). 
Hsu does not teach a coating or layer of a mucoadhesive polymer over the core of the multiparticulates. 
 There is no teaching, suggestion, or motivation within the art to add a mucoadhesive material coating over the core. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615